 ALTA VISTA REGIONAL HOSPITAL
 355 NLRB No. 43 
265
San Miguel Hospital Corp. d/b/a Alta Vista Regional 
Hospital 
and
 District 1199NM, National Union 
of Hospital and Healthcare Employees.
  Case 
28ŒCAŒ22280 
June 11, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND PEARCE On November 27, 2009, Administrative Law Judge 
John J. McCarrick issued the 
attached decision.   The 
Respondent filed exceptions and a supporting brief, the 
General Counsel filed a brief in answer to the Respon-
dent™s exceptions, and the Respondent filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions 
only to the extent consistent with this decision and to 
adopt the recommended Order as modified and set forth 
in full below.
2 A. Factual and Procedural Background 
On June 30, 2008, the Board issued a Decision and 
Order finding that the Respondent violated Section 

8(a)(5) and (1) of the Act by refusing the Union™s request 
to bargain following the Union™s certification in Case 
28ŒRCŒ6518.
3  On March 31, 2009, the General Counsel 
                                                          
 1 In sec. III, A of his decision, th
e judge incorrectly states that the 
Respondent, in its amended answer, admitted most of the operative 
allegations in the complaint.  Th
e Respondent™s amended answer, in 
fact, specifically denied all of the 
unfair labor practice allegations, with 
the exception of the refusa
l-to-provide information.
  As to that allega-
tion, the Respondent admitted that th
e Union requested certain informa-
tion and that it refused to provide the 
information, but it denied that the 
requested information was relevant to 
the Union™s representative duties.   
We correct this error in the judge™s decision. 
2 We shall amend the judge™s conc
lusions of law and remedy, mod-
ify his recommended Order, and subs
titute a new notice to conform to 
the violations found and to the Boar
d™s standard remedial language, and 
in accordance with our decisions in 
Indian Hills Care Center
, 321 
NLRB 144 (1996), and 
Ferguson Electric Co
., 335 NLRB 142 (2001).  
Among other modifications, we shall substitute a limited bargaining 
order for the affirmative bargaining order recommended by the judge, 

which is not necessary to remedy the Respondent™s refusal to provide 
information and unilateral changes 
in terms and conditions of employ-
ment.  See, e.g.,
 Tecumseh Packaging Solutions, Inc.
, 352 NLRB 694, 
694 fn. 2 (2008); 
Ferguson Enterprises, 
349 NLRB 617, 617 fn. 1 
(2007); 
Edmonds Villa Care Center, 249 NLRB 705, 706 fn. 10 (1980), 
enf. mem. denied in part 692 F.2d 766 (9th Cir. 1982). 
 3 Alta Vista Regional Hospital,
 352 NLRB 809.   
The Respondent requests that the in
stant proceeding be stayed pend-
ing resolution of its petition for revi
ew filed with the U.S. Court of 
Appeals for the District 
of Columbia Circuit in 
Alta Vista
, supra.  The 
Respondent™s request is denied.  It is well settled that collateral litiga-
tion does not suspend the duty to bargain under Sec. 8(a)(5) of the Act.  
issued the complaint in the present case, which alleges 
multiple violations of Section 8(a)(1) and (5) of the Act.
4  At the hearing, the parties entered into a stipulation of 
facts and agreed that the taking of testimony was unnec-

essary.  The full stipulation is reported in the judge™s 
decision. The judge found that the Respondent violated Section 
8(a)(1) of the Act by informing employees Bernice 
Abeyta and Regina Gutierrez that their 
Weingarten
 rights 
were being denied.
5  The judge also 
found that the Re-
spondent violated Section 8(a)(5) and (1) by: (1) refusing 
to provide relevant information requested by the Union; 
(2) unilaterally changing its practice of allowing employ-
ees to have representation during investigative or disci-
plinary interviews; (3) unilaterally changing its practice 

concerning fit tests; (4) discharging Abeyta as a result of 
its changed practice concerning fit tests; and (5) bypass-
ing the Union and dealing directly with Abeyta to resolve 

a grievance she filed over her discharge.  However, the 
judge recommended dismissal of the complaint allega-
tion that the Respondent violated Section 8(a)(1) by de-

nying Abeyta™s request for representation at a November 
19, 2008 meeting concerning her grievance.   
B.  Analysis 
In the absence of exceptions, we affirm the judge™s 
dismissal of the allegation that the Respondent violated 
Section 8(a)(1) by denying Abeyta™s request for repre-

                                                                                            
 See John Cuneo, Inc
., 257 NLRB 551, 551Œ552 (1981).  See also Sec. 
10(g) of the Act, whic
h provides that the commencement of proceed-
ings in a United States court of 
appeals pursuant to a petition for en-
forcement or review ﬁshall not, unless specifically ordered by the court, 

operate as a stay of the Board™s or
der.ﬂ  The Respondent does not assert 
that a stay of the Board™s Order ha
s been issued by the court.  The 
Respondent must therefore honor the certification, and its duty to bar-

gain is not postponed by the pendi
ng petition for court review.  See 
La Gloria Oil & Gas Co., 
338 NLRB 858, 858Œ859 (2003); 
M. J. Metal 
Products
, 330 NLRB 502, 502 fn. 2 (2000), enfd. 267 F.3d 1059 (10th 
Cir. 2001); and 
Midland-Ross, Inc
., 243 NLRB 1165, 1165Œ1166 
(1979), enfd. 653 F.2d 239 (6th Cir. 1981). 
4 The Respondent filed an amende
d answer admitting in part, and 
denying in part, the allegations in the complaint, and raising the af-
firmative defense that the certificatio
n issued by the Board in Case 28Œ
RCŒ6518 is invalid. On exceptions, the Respondent argues that the 

judge erred in refusing to permit it to offer evidence in support of this 
affirmative defense.  As found by 
the judge, all of the Respondent™s 
arguments challenging the validity of 
the certification issued in Case 
28ŒRCŒ6518 were addressed and rejected by the Board in the prior 
representation or test-of-certifi
cation proceedings. See supra, 352 
NLRB 809, 809 fn. 3.  The Respondent has not offered to adduce any 

newly discovered and previously 
unavailable evidence, nor does it 
allege any special circumstances that
 would require the Board to reex-
amine the decisions made in the re
presentation or te
st-of-certification proceedings. We therefore agree with
 the judge that the Respondent has 
not raised any issues concerning the 
validity of the certification that are 
properly litigable in this unfair labor practice proceeding. 
5 NLRB v. J. Weingarten
, Inc., 
420 U.S. 251 (1975). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  266 
sentation at the November 19 grievance meeting.  We 
also affirm the judge™s finding
s, for the reasons he stated, 
that the Respondent violated Section 8(a)(5) and (1) by 
(1) failing to provide information requested by the Un-

ion; (2) unilaterally changing its practice concerning fit 
tests; and (3) discharging Abeyta pursuant to the unilat-
eral change in its practice concerning fit tests.  For the 

reasons stated below, however
, we reverse the judge and 
dismiss the allegations that the Respondent violated Sec-
tion 8(a)(1) by informing Abeyta and Gutierrez that their 

Weingarten
 rights were being denied and violated Sec-
tion 8(a)(5) and (1) by unilaterally changing its practice 
of allowing employees to have representation during 
investigative or disciplinary meetings and by dealing 
directly with Abeyta concerning her grievance.   
1.  The alleged threat to deny employees  
their 
Weingarten
 rights 
The complaint alleges that on or about November 19, 
2008, the Respondent violated Section 8(a)(1) by threat-
ening and informing employees that the Respondent 
would not allow them to have representation during in-

vestigatory interviews.  This allegation pertains to em-
ployee Abeyta™s request for representation on that date, a 
request that the j
udge found did not cr
eate a cognizable 
right to representation under 
Weingarten.  As stated 
above, no exceptions were filed to the judge™s dismissal 
of the allegation that the Respondent unlawfully denied 

Abeyta™s request for representation on November 19. 
The parties stipulated that 
on or about November 19, 
the Respondent told Abey
ta and employee Gutierrez 
ﬁthat their 
Weingarten
 rights were being denied.ﬂ The 
judge found that this statem
ent was unlawful.  But, if 
there was no 
Weingarten
 right on November 19 in the 
first instance, as the judge f
ound, the foregoing statement 
is nothing more than an accur
ate expression of the Re-
spondent™s lawful response to
 the request of that day. 
Contrary to the judge, we find that the stipulation is fac-
tually insufficient to establish that the Respondent told 

employees on November 19 that they were not entitled to 
Weingarten
 rights generally.  Accordingly, we reverse 
the judge and dismiss this allegation.
6                                                           
 6 The judge™s reliance on 
Dish Network Service Corp
., 339 NLRB 
1126 (2003), is misplaced.  There, th
e Board found that an employer™s 
statementŠthat a shop steward could 
not be present at a meeting be-
cause the parties had no contract 
and the respondent did not recognize 
the shop stewardsŠwas unlawful b
ecause it tended to create the im-
pression that contract negotiations ha
d to be completed before the re-
spondent would recognize the union™s shop stewards.  The respondent 
thus communicated to employees the 
futility of trying to deal with the 
respondent through their designated representatives.  339 NLRB at 

1127Œ1128.  Here, by contrast, th
e Respondent™s statement that 
Abeyta™s and Gutierrez™ 
Weingarten
 rights were being denied, in cir-
2. The alleged change in practice regarding  
employee representation  
On this record, we also reverse the judge™s finding that 
the Respondent violated Sec
tion 8(a)(5) and (1) of the 
Act by unilaterally changing its practice of allowing em-
ployees to have another employee present during investi-
gative or disciplinary interviews, as alleged in paragraph 

7(f) of the complaint.  The judge™s determination was 
based exclusively on his finding that the Respondent™s 
amended answer admitted the relevant complaint allega-

tion.  Contrary to the judge, however, the Respondent™s 
amended answer specifically denied the allegation in 
paragraph 7(f) of the complaint.   Furthermore, the record 
contains no evidence that 
the Respondent had a practice 
of allowing employees to have another employee present 

during investigative or disciplinary meetings, or that the 
Respondent changed its practice, if any, in this regard.  
Accordingly, we dismiss this allegation.   
3. The alleged bypassing of the Union and  
direct dealing 
The complaint alleges that on or about November 19, 
2008, the Respondent bypassed
 the Union and dealt di-
rectly with unit employees by meeting with them to re-
solve grievances and discipline, in violation of Section 

8(a)(5) and (1).  The Respondent denied this allegation in 
its answer.
7  The parties stipulated that ﬁthe Respondent 
dealt directly with Abeyta, regarding her grievance that 

she filed over her dismissal.ﬂ 
 The judge relied solely on 
the stipulation to find that 
the Respondent violated the 
Act, as alleged. 
We find that the stipulation is factually insufficient to 
overcome the Respondent™s denial of the complaint alle-
gation.   Standing alone, the stipulation does not clearly 
establish the factual elements
 necessary to find a viola-
tion.  It recites only that the Respondent ﬁdealt directly 

with Albeytaﬂ regarding her grievanceŠwhich, in the 
ordinary meaning of the phrase, could mean simply that 
the Respondent communicated with Albeyta without an 

intermediary, such as the Union.  Nothing in the stipula-
tion, or elsewhere in the reco
rd, provides the further in-
formation necessary to esta
blish that the communication 
constituted direct dealing in the legal sense, as defined by 
Board doctrine.  To find a violation, our law requires 
                                                                                            
 cumstances where they were not 
actually entitled to representation 
under 
Weingarten
, does not, by itself, carry a message of futility.    
7 The Board considers the following 
criteria in assessing such an al-
legation:  (1) whether the employer was communicating directly with 
union-represented employees; (2) whether the discussion was for the 

purpose of establishing or changing 
wages, hours, and terms and condi-
tions of employment, or undercutting the union™s role in bargaining; 
and (3) whether such communication was made to the exclusion of the 

union. See 
Southern California Gas Co
., 316 NLRB 979 (1995). 
 ALTA VISTA REGIONAL HOSPITAL
  267
(among other things) that the employer have engaged in 
a discussion with the employ
ee that was for the purpose 
of establishing or changing wages, hours, and terms and 
conditions of employment, or undercutting the union™s 

role in bargaining.  
Southern California Gas Co.
, supra.  
Given the stipulation™s complete lack of detail, coupled 
with the Respondent™s denial of the complaint allegation, 

we are unwilling to infer the a
dditional facts necessary to 
construe the stipulation as effectively 
admitting 
the vio-
lation.  In these circumstances, the General Counsel has 

not met his evidentiary burden of establishing that the 
Respondent bypassed the Union in violation of Section 
8(a)(5) and (1).  Accordingly, we shall reverse the judge 
and dismiss this allegation.     
AMENDED 
CONCLUSIONS OF 
LAW Delete the judge™s Conclusions of Law (b), (c), and (f), 
and reletter the remaining paragraphs. 
AMENDED 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain steps to effectuate the policies 

of the Act.  Specifically, having adopted the judge's find-
ing that the Respondent violated Section 8(a)(5) and (1) 
by failing and refusing to furnish the Union relevant and 

necessary information requested on or about January 12, 
2009, we shall order the Respondent to furnish the Union 
with the requested information.  In addition, having 

adopted the judge™s finding that the Respondent unilater-
ally changed its practice concerning fit tests, without first 
giving the Union notice and an opportunity to bargain 

about such changes, we shal
l order the Respondent, be-
fore implementing any changes in wages, hours, or other 
terms and conditions of employment, to notify and, on 
request, bargain in good faith with the Union as the ex-
clusive collective-bargaining
 representative of the unit 
employees.  We shall also order the Respondent to re-
scind the unilateral change in its practice concerning fit 
tests and to restore the status quo ante.  Further, having 

adopted the judge™s finding that the Respondent dis-
charged Bernice Abeyta pursua
nt to the unilateral change 
in its practice concerning fit tests, we shall order the Re-

spondent to offer Abeyta and any other unit employees 
who were discharged pursuant to the unilateral change 
full reinstatement to their former positions or, if those 

positions no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other 
rights or privileges previously enjoyed.  Further, we shall 

order the Respondent to make those employees who were 
discharged pursuant to the unilateral change whole for 
any loss of earnings and other benefits suffered as a re-

sult of the Respondent™s unlawful conduct, with interest.  
Backpay shall be comput
ed in accordance with 
F. W. 
Woolworth Co.,
 90 NLRB 289 (1950), with interest as 
prescribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987).  The Respondent shall also be required to 

remove from its files and records any and all references 
to the unlawful discharges, and to notify the affected 
employees in writing that this has been done and that the 

unlawful discharges will not be used against them in any 
way.   
ORDER The National Labor Relations Board orders that the 
Respondent, San Miguel Hospital Corp. d/b/a Alta Vista 
Regional Hospital, Las Vegas, New Mexico, its officers, 
agents, successors, and assigns, shall  
1. Cease and desist from 

(a) Failing and refusing to bargain collectively and in 
good faith with District 1199NM, National Union of 
Hospital and Healthcare Employees (the Union) by fail-

ing and refusing to provide requested information that is 
relevant and necessary to 
the Union as the collective-
bargaining representative of employees in the following 

appropriate unit: 
 All full-time and regular part-time professional em-

ployees, including registered nurses, registered nurse 
rotating team leaders, registered nurse case manager, li-
censed practical nurse case manager, cardiac catheteri-

zation laboratory supervisors, medical technologists, 
nuclear medicine technicians, pharmacists, registered 
pharmacists, occupational therapists, physical thera-

pists, registered respiratory therapists, speech patholo-
gists, and nonprofessional employees, including all 
technical employees, skilled maintenance employees, 
business office employees, and other nonprofessional 
employees, and per diem employees averaging four or 

more hours of work per week for the last quarter prior 
to the eligibility date, employed by the [Respondent] at 
its hospital located in Las Vegas, New Mexico; exclud-

ing all employees employed at clinics, physicians, reg-
istered nurse permanent team leaders, house supervi-
sors, human resource assistants, executive assistants, 

medical staff coordinator, staffing coordinator, confi-
dential employees, guards and supervisors as defined in 
the Act. 
 (b) Unilaterally changing wages, hours, and other 
terms and conditions of employment of employees in the 

above-described unit, includ
ing its practice concerning 
fit tests, without first giving the Union notice and an op-
portunity to bargain about such changes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  268 
(c) Discharging employees in the above-described unit 
pursuant to the unlawful unilateral change in its practice 
concerning fit tests.  
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Furnish the Union with the information that it re-
quested on or about January 12, 2009. 
(b) Before implementing any changes in unit employ-
ees™ wages, hours, or other terms and conditions of em-
ployment, notify and, on request, bargain with the Union 
as the exclusive collective-ba
rgaining representative of 
the unit employees. 
(c) Rescind its unlawful unilateral change in its prac-
tice concerning fit tests, and restore the status quo ante. 
(d) Within 14 days from the date of this Order, offer 
Bernice Abeyta and any other unit employees who were 
discharged as a result of the Respondent™s unlawful uni-
lateral change in its practice concerning fit tests full rein-

statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without 
prejudice to their seniority or any other rights or privi-

leges previously enjoyed. 
(e) Make unit employees whole for any loss of earn-
ings and other benefits suffered as a result of such dis-

charges. (f) Within 14 days from the date of this Order, remove 
from its files any reference to discharges resulting from 

the Respondent™s unlawful unilateral change in its prac-
tice concerning fit tests, and 
within 3 days thereafter no-
tify the affected employees in
 writing that this has been 
done and that the discharges will not be used against 
them in any way.  
(g) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 
form, necessary to determine the amount of backpay due 
under the terms of this Order.   
(h) Within 14 days after service by the Region, post at 
its facilities in Las Vegas, New Mexico, copies of the 
attached notice marked ﬁAppendix.ﬂ
8 Copies of the no-
                                                          
 8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
tice, on forms provided by the Regional Director for Re-
gion 28, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 

places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-

tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since October 1, 
2008. 
(i) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 
found. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT 
refuse to bargain collectively with Dis-
trict 1199NM, National Union of Hospital and Health-
care Employees, by failing and refusing to provide re-
quested information that is relevant and necessary to that 

Union as the collective-bargaining representative of em-
ployees in the following appropriate unit: 
 All full-time and regular part-time professional em-

ployees, including registered nurses, registered nurse 
rotating team leaders, registered nurse case manager, li-

censed practical nurse case manager, cardiac catheteri-
 ALTA VISTA REGIONAL HOSPITAL
  269
zation laboratory supervisors, medical technologists, 
nuclear medicine technicians, pharmacists, registered 
pharmacists, occupational therapists, physical thera-
pists, registered respiratory therapists, speech patholo-

gists, and nonprofessional employees, including all 
technical employees, skilled maintenance employees, 
business office employees, and other nonprofessional 

employees, and per diem employees averaging four or 
more hours of work per week for the last quarter prior 
to the eligibility date, employed by the [Respondent] at 

its hospital located in Las Vegas, New Mexico; exclud-
ing all employees employed at clinics, physicians, reg-
istered nurse permanent team leaders, house supervi-
sors, human resource assistants, executive assistants, 
medical staff coordinator, staffing coordinator, confi-

dential employees, guards and supervisors as defined in 
the Act. 
 WE WILL NOT 
unilaterally change wages, hours, and 
other terms and conditions of employment of employees 
in the above unit, including our practice concerning fit 

tests, without first giving notice and an opportunity to 
bargain about such changes to the Union. 
WE WILL NOT 
discharge employees in the above unit 
pursuant to our unlawful unilateral change in our practice 
concerning fit tests.   
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL 
furnish the Union the information it re-
quested on or about January 12, 2009. 
WE WILL
, before implementing any changes in unit 
employees™ wages, hours, or other terms and conditions 
of employment, notify and, on request, bargain with the 
Union as the exclusive collective-bargaining representa-

tive of the unit employees. 
WE WILL
 rescind the unilateral change that we made in 
our practice concerning fit tests. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Bernice Abeyta and any other employees in 
the above unit who were discharged as a result of the 

unlawful unilateral change in our practice concerning fit 
tests full reinstatement to their former jobs or, if those 
jobs no longer exist, to substantially equivalent positions, 

without prejudice to their seniority or any other rights or 
privileges previously enjoyed.  
WE WILL make any such employees whole, with inter-
est, for any loss of earnings and other benefits suffered as 
a result of their discharge. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to such dis-
charges, and 
WE WILL
, within 3 days thereafter, notify the 
affected employees in writing that this has been done and 
that the discharges will not be used against them in any 
way. 
SAN MIGUEL HOSPITAL CORP
. D/B/A ALTA 
VISTA REGIONAL 
HOSPITAL Lisa Walker-McBride, Esq., 
for the General Counsel.
 Donald T. Carmody, Esq., 
of Brentwood, Tennessee, for the 
Respondent. Shane Charles Youtz, Esq., 
of Albuquerque, New Mexico, for 
the Charging Party. 
DECISION STATEMENT OF THE 
CASE JOHN J. MCCARRICK, Administrative Law Judge.  This case 
was tried in Las Vegas, Ne
w Mexico, on August 19, 2009, 
upon the complaint, issued on March 31, 2009, by the Regional 
Director for Region 28. 
The complaint alleges that San Miguel Hospital Corp. d/b/a 
Alta Vista Regional Hospital 
(Respondent) violated Section 
8(a)(1) of the National Labor Relations Act (the Act) by deny-
ing the request of its employee to be represented by the District 
1199NM, National Union of Hospital and Healthcare Employ-
ees (the Union) during an interv
iew that could reasonably lead 
to discipline and by threatening employees that they could not 
have representation during an i
nvestigatory interview.  The 
complaint also alleges Respondent
 violated Section 8(a)(1) and 
(5) of the Act by, by refusing to provide information to the 
Union necessary and relevant 
to its duties as collective-
bargaining representative, by uni
laterally changing its practice 
with regard to fit tests, by terminating an employee as a result 
of its changed practice concerning fit tests, by unilaterally 
changing its practice with regard to allowing employees to have 
representation during investigativ
e or disciplinary interviews 
and by bypassing the Union and dealing directly with unit em-
ployees by meeting with them to resolve grievances and disci-
pline.  In its answer, as amended, Respondent admitted most of 

the operative allegations of the complaint but denied it had 
violated the Act. 
FINDINGS OF FACT
 Upon the entire record herein,
1 including the briefs from the 
General Counsel2 and Respondent, I make the following find-
ings of fact. I. JURISDICTION
 Respondent admitted it is a New Mexico corporation, with 
an office and place of business located in Las Vegas, New 
Mexico, where it is engaged in 
the operation of an acute care 
hospital.  Annually, Respondent 
in the course of its business 
operations derived gross reve
nues in excess of $250,000 and 
                                                          
 1 On September 30, 2009, counsel for the General Counsel filed a 
ﬁMotion to Correct the Record.ﬂ Good cause having been shown and no 

opposition filed, the motion is granted. 
2 On October 14, 2009, counsel for the General Counsel filed an ﬁEr-
rata to the Post Hearing Brief.ﬂ  As
 the errata correct a clerical error 
and there is no opposition, I accept the errata. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  270 
purchased and received at its fa
cility goods valued in excess of 
$50,000 in directly from points out
side the State of New Mex-
ico.   Based upon the above, Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
II. LABOR ORGANIZATION
 Respondent admitted and I find that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
On March 4, 2008, the Board issued its decision in San Mi-
guel Hospital Corp. d/b/a Alta Vista Regional Hospital, Case 
28ŒRCŒ6518 where it certified the Union as the collective-
bargaining representative of the following unit of employees of 
Respondent (the unit): 
 All full-time and regular part
-time professional employees, 
including registered nurses, re
gistered nurse rotating team 
leaders, registered nurse case
 manager, licensed practical 
nurse case manager, cardiac catheterization laboratory super-
visors, medical technologists, nuclear medicine technicians, 
pharmacists, registered pharmacists, occupational therapists, 
physical therapists, registered respiratory therapists, speech 
pathologists, and non professional employees, including all 
technical employees, skilled maintenance employees, busi-
ness office employees, and other nonprofessional employees, 
and per diem employees averaging four or more hours of 
work per week for the last quarter prior to the eligibility date, 
employed by the [Respondent] at its hospital located in Las 
Vegas, New Mexico; excluding all employees employed at 
clinics, physicians, registered nurse permanent team leaders, 
house supervisors, human resource assistants, executive assis-
tants, medical staff coordinato
r, staffing coordinator, confi-
dential employees, guards and supervisors as defined in the 
Act.  
 After the Union was certified, Respondent refused to bargain 
with the Union. Thereafter, on June 30, 2008, the Board issued 
its decision in 
Alta Vista Regional Hospital
, 352 NLRB 809 
(2008), in which  it held that since March 4, 2008, the Union 
has been the exclusive representative under Section 9(a) of the 
Act of the employees in the unit described above, and since 
March 12, 2008, Respondent has e
ngaged in unfair labor prac-
tices by failing and refusing to
 recognize and bargain with the 
Union as the exclusive collective-bargaining representative of 
the unit employees in violation 
of Section 8(a)(1) and (5) the 
Act.  Respondent has requested re
view of this decision and the 
Board has filed a cross pplication for enforcement of this deci-
sion in the District of Columbia Circuit Court. (D.C. Cir. No. 
08-1245.)  On March 31, 2009, the Regional Director for Region 28 is-
sued the complaint herein, alleging that Respondent had vio-
lated Section 8(a)(1) and (5) of the Act.  
On August 7, 2009, counsel for 
the General Counsel filed a 
ﬁMotion to Strike Portions of
 Respondent™s Answer to Com-
plaint and For Partial Summa
ry Judgment.ﬂ On August 12, 
2009, Respondent filed a ﬁMoti
on to Dismiss Complaint and 
Notice of Hearing, Alternatively, Respondent™s Motion to 
Stay.ﬂ 
In its amended answer, Responde
nt admitted the Board™s ju-
risdiction, the Union™s labor status, the supervisory status of 
Respondent™s agents as alleged in complaint paragraph 4, that 
the Board issued its certification of the Union as the collective-
bargaining representative of the unit on March 4, 2008; that the 
Union, by its January 12 writ
ten request, requested from Re-
spondent a list of unit employees 
and a list of employees sepa-
rated since the Union was certified; that since January 12, Re-
spondent has refused to provide the requested information to 
the Union; that Respondent has 
required employees to take fit 
tests; fired Abeyta, changed its
 practice by denying employees 
requests to have employees pr
esent during investigative or 
disciplinary meetings; and bypassed the Union and dealt di-
rectly with unit employees by meeting with them to resolve 
grievances and discipline without notice to or bargaining with 
the Union. 
On August 14, 2009, Respondent filed an ﬁOpposition to 
Counsel for the General Counsel™s Motion to Strike Portions of 
Respondent™s Answer to Compla
int and for Partial Summary 
Judgment,ﬂ and counsel for the Ge
neral Counsel filed ﬁGeneral 
Counsel™s Opposition to Respondent™s Motion to Dismiss 
Complaint and Notice of Heari
ng, Alternatively Respondent™s 
Motion to Stay.ﬂ 
On August 19, 2009, I issued an ﬁOrder Granting Counsel 
for the General Counsel™s Motion 
to Strike Portions of Respon-
dent™s Answer to Complaint and for Partial Summary Judg-
mentﬂ in which I found that Respondent could not herein raise 
the appropriateness of the unit or the Union™s certification as 
the representative of unit employees.  I also found that the Un-
ion™s January 12, 2009 request for employee names is neces-
sary and relevant to the Union™s duty as collective-bargaining 
representive and that no factual issue concerning complaint 
paragraphs 7(a) through (c) rema
in. I also found that employee 
testing, employee discipline, em
ployer work rules, and griev-
ance resolution are related to wa
ges, hours, and other terms and 
conditions of employment and ar
e mandatory subjects of bar-
gaining as alleged in complaint 
paragraph 7(h). In addition, I 
ruled that neither Respondent™s 
first nor the second affirmative 
defense would be considered in 
the instant hearing. (Attacking 
the Board™s certification of the Union as the collective-
bargaining representive of the unit in Case 28ŒRCŒ6518 and 
attacking the authority of the 
General Counsel™s authority to 
issue, serve, and prosecute the complaint.)  
Also on August 19, 2009, I issued my ﬁOrder Denying Re-
spondent™s Motion to Dismiss Co
mplaint and Notice of Hear-
ing, Alternatively Respondent™s Mo
tion to Stay.ﬂ In addition, at 
the start of the hearing on August 19, 2009, Respondent 
amended its amended answer to
 admit complaint paragraphs 
1(a) and (b) regarding the filing and service of the charge and 
amended charge in this matter.  
At the hearing, the parties entered into stipulations of fact 
that made the taking of test
imony unnecessary.  The stipula-
tions are: 
  ALTA VISTA REGIONAL HOSPITAL
  271
1. In October 2008, Responde
nt changed its policy re-
garding Fit Testing
3 without providing notice and an op-
portunity to bargain to the Union.  Prior to October 2008 
employees were not required to
 pass the Fit Test to con-
tinue their employment with
 Respondent.  After October 
2008 Respondent™s employees were required to pass the 
Fit Test to conti
nue employment.   
2. Fit Testing is governed by Federal OSHA regula-
tions.  3. On about November 
14, 2008, Respondent dis-
charged Abeyta as a result of its change in policy regard-
ing Fit Testing. 4. On about November 
19, 2008, Respondent and 
Abeyta had a meeting discu
ss a grievance regarding her 
dismissal.   
5. Prior to the November 19, 2008 meeting, Abeyta re-
quested employee Regina Gutierrez (Gutierrez) be present 
at the meeting as her witness. 
6. Respondent denied Abeyta
™s request for the pres-
ence of Gutierrez.   
7. Since Respondent refuse
s to recognize the Union, 
Respondent would have refused Abeyta™s request for a 
Union representative at the 
grievance meeting scheduled 
on November 19, 2008.   
8. On about November 19, 
2009, Respondent dealt di-
rectly with Abeyta, regarding her grievance that she filed 
over her dismissal.   
9. On about November 19, 2008, Respondent told 
Abeyta and Gutierrez that thei
r Weingarten rights were be-
ing denied.  
 B. The Analysis 
Having previously resolved in my order of August 19, 2009,
4 that complaint allegations paragr
aphs 7(a)Œ(c) and (h) were not 
in issue and that the informa
tion the Union sought is presump-
tively relevant,
5 I find that in refusing to provide the Union 
with the requested information,
 Respondent has violated Sec-
tion 8(a)(1) and (5) of the Act.  I will discuss the remaining 
complaint allegations in the order they are set forth in the com-
plaint. 1.  The denial of Abeyta™s request to be represented 
It is alleged in complaint para
graphs 6(a) and (b) that on or 
about November 19, 2008, the 
Respondent denied employee 
Abeyta™s request to be represented by the Union during an in-
terview that Abeyta had reasonable cause to believe would 
result in disciplinary action being taken against her.  
Counsel for the General Counsel argues that Abeyta was en-
titled to the presence of a representative at the grievance inter-
view dealing with her discharge under 
Weingarten
.  Respon-
dent contends that since Abeyta
 was no longer an employee and 
since the grievance meeting was not an investigative interview, 
she was not entitled to representation. 
                                                          
 3 The parties stipulated that the fit 
test consists of testing a mask over 
an employee™s face to ensure that 
the mask seals out airborne disease. 
4 ALJ Exh. 1. 
5 River Oak Center for Children
, 345 NLRB 1335 (2005). 
In NLRB v. Weingarten
, 420 U.S. 251, 260 (1975), the Su-
preme Court held that Section 
8(a)(1) of the Act provides em-
ployees the right to be accompanied and assisted by their union 
representative at investigatory meetings that the employee rea-
sonably believes may result
 in disciplinary action. 
In Party Cookies, Inc.,
 237 NLRB 612, 619 (1978), the 
Board affirmed the administra
tive law judge who found that 
Weingarten did not apply to a postdischarge interview that was 
not investigative in nature.  In dicta, in 
Seattle-First National 
Bank, 268 NLRB 1479, 1481 (1984), the administrative law 
judge suggested that a postdisch
arge internal review hearing 
could constitute a 
Weingarten type interview since the internal 
review committee did more than merely rubber stamp termina-
tions and that the employee coul
d reasonably believe that her 
employment status could be affe
cted.   Respondent™s citation to 
IBM Corp., 341 NLRB 1288 (2004), is misplaced as 
IBM stands only for the proposition that unrepresented employees 
have no right to a representative at an investigatory interview.  
Polson Industries,  242 NLRB 1210, 1211 (1979), is also dis-
tinguishable as the employee ther
e had voluntarily resigned and 
was not an employee.  Here, it is alleged that Abeyta was 
unlawfully fired and thus retained
 her rights as an employee.  
In this case, Abeyta had been terminated at the time of the 
November 19, 2008, postdischarge disciplinary grievance in-
terview.  The record is silent 
as to whether the grievance proc-
ess was investigative or merely
 pro forma or whether the Re-
spondent™s grievance procedure 
had authority to rescind the 
discipline. Accordingly, I find that 
Weingarten
 does not apply 
to the Respondent™s grievance procedure that occurred after 
Abeyta™s discharge and I will dismiss this complaint allegation.  
Party Cookies, Inc., 
supra. 2. The threats to employees 
that Respondent would not  
permit representation during investigatory interviews 
In complaint paragraph 6(c) it is alleged that on or about No-
vember 19, 2008, the Respondent threatened employees by 
informing them that the Respon
dent would not allow them to 
have representation during investigatory interviews.  
Statements to employees that they are not entitled to repre-
sentation under 
Weingarten because Respondent does not rec-
ognize the Union as the employ
ees™ collective-bargaining rep-
resentative violate Section 8(a)(1) of the Act.  In re 
Dish Net-
work Service Corp
., 339 NLRB 1126 (2003); In re
 Fruehauf 
Trailer Services, 
335 NLRB 393 (2001).  
Respondent stipulated that when Abeyta requested that 
Gutierrez be present as her witn
ess at the November 19, 2008 
grievance meeting, it told Abeyta and Gutierrez that their 
Weingarten 
rights were being denied. 
This statement violated 
Section 8(a)(1) of the Act. 
3.  Respondent™s change in 
practice concerning fit tests 
It is alleged in paragraph 7(d) that between about June 16 to 
November 14, 2008, the Respondent changed its practice re-
garding fit tests by requiring 
unit employees having direct con-
tact with patients to take and pass a fit test or be discharged.  
Counsel for the General Counsel
 contends that Respondent™s 
unilateral change in requiring employees, a condition of em-
ployment to take fit tests violates Section 8(a)(1) and (5) of the 
Act.  Respondent argues that it 
was required by Federal law to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  272 
require employees take the fit test
 and it is not, therefore, obli-
gated to bargain with the Union. 
An employer who refuses to bargain with the Union as the 
exclusive bargaining representati
ve of its employees during a 
test of certification does so at 
its own risk and may violate Sec-
tion 8(a)(5) of the Act.  In re 
Food & Commercial Workers 
Local 1996 (Visiting Nurse Health System)
, 336 NLRB 421 (2001); Hankins Lumber Co.
, 316 NLRB 837, 861 (1995); 
Proof Co.
, 115 NLRB 309 (1956). Thus, an employer™s obliga-
tion to bargain attaches at the t
ime the union wins the election, 
and the employer acts at its peril when it makes unilateral 
changes while postelection proc
eedings are pending. In re 
Food 
& Commercial Workers (Visitin
g Nurse Health System)
, supra; 
Proof Co., supra.  The parties stipulated that
 in October 2008, Respondent 
changed its policy regarding fit 
testing without providing notice 
and an opportunity to bargain to the Union.  Prior to October 
2008, employees were not required 
to pass the fit test to con-
tinue their employment with 
Respondent.  After October 2008 
Respondent™s employees 
were required to pass the fit test to 
continue employment.  Such conduct constitutes an unlawful 
unilateral change. 
However, Respondent contends
 that Federal regulations 
dealing with protective masks privilege its unilateral acts. 
Under the OSHA regulations it is 
stated that ﬁ[a] respirator 
shall be provided to each employee when such equipment is 
necessary to protect the health of such employee.ﬂ  29 CFR § 
1910.134(a), (2); see also 29 CFR §1910.132(a) (ﬁ[p]rotective 
equipment, including respirator
y devices shall be provided 
whenever it is necessary by reason of hazards of environment 
capable of causing injuryﬂ). 
In Quality House of Graphics, 
336 NLRB 497, 498 (2001), 
the Board held that there are  circumstances where an employer 
may act unilaterally if the employ
er can establish extraordinary 
events which are an unforeseen occurrence that require the 
company to take immediate action.  The requirements of com-

plying with other Federal statutes
 do not fall within this excep-
tion. There is also another category of exigency identified in 
Quality House of Graphics 
that are not sufficiently compelling 
to excuse bargaining altogether 
but that require prompt action 
and cannot await final agreement or impasse on the collective-
bargaining agreement as a whole. In such cases, the Board still 
requires notice to and bargaining with the union.  
The first category of circumstances of 
Quality House of Graphics does not apply in this case since there was no ex-
traordinary event that was unforeseen by Respondent that re-
quired implementing the rule that employees pass the fit test as 
a requirement of employment.  Rather the OSHA regulation 
only mandates that employees 
be provided with protective 
masks.  There is nothing in the record that the OSHA regulation 
required Respondent to take i
mmediate action. Indeed, it ap-
pears that prior to October 2008, Respondent administered the 
fit test but did not condition employment upon passing the test.  
Even assuming, arguendo, that th
is case might fall under the 
second set of Quality House of Graphics
 exigencies, in the 
absence of notice to and bargaining with the Union concerning 
the new rule requiring passing the fit test as a condition of em-
ployment, Respondent violated Section 8(a)(1) and (5) of the 
Act in unilaterally implem
enting such a requirement. 
4. The discharge of Abeyta 
It is alleged in paragraph 7(e) that on or about November 14, 
2008, as a result of Respondent
™s conduct described above in 
paragraph 7(d), the Respondent discharged Abeyta.  
If it is found that an employer 
unilaterally cha
nges terms and 
conditions of employment in viol
ation of Section 8(a)(5) of the 
Act, the discharge of employees pursuant to such unlawfully 
imposed rules  also violates Sect
ion 8(a)(1) and (5) of the Act. 
Great Western Produce, 299 NLRB 1004, 1005 (1990). In 
Great Western, 
supra at 1005, the Board said:  
 We shall continue to apply the following test for analyzing 
discharges and other discipline
 alleged to violate Section 
8(a)(5) If the Respondent™s unlawfully imposed rules or poli-
cies were a factor in the discipline or discharge, then the dis-
cipline or discharge violates Section 8(a)(5). 
 It was stipulated that Res
pondent unilaterally
 implemented 
the change to its fit testing rules and that Abeyta was dis-
charged for violation of the rule.  Having found that the rule 
was implemented unlawfully, I 
find that Abeyta™s discharge 
violated Section 8(a)(1) and (5) of the Act. 
5.  The change in practice regarding employee  
representation at investigative meetings 
It is alleged in paragraph 7(f) that on or about November 19, 
2008, the Respondent changed its practice by denying employ-
ees™ requests to have employees 
present during investigative or discipline meetings.  
In its answer, Respondent admitted that it changed its prac-
tice concerning employees™ rights to be represented at investi-
gative meetings that could result in discipline.  Since this policy 
affects terms and conditions of 
employment, it is a mandatory 
subject of bargaining.  Failure to accord the Union notice and a 
meaningful opportunity to bargain violates Section 8(a)(1) and 
(5)  of the Act.  I find Respond
ent in unilaterally changing its 
practice regarding employee representation at a 
Weingarten type meeting violated Section 8(a)(1) and (5)  of the Act.   
6. Bypassing the Union 
Paragraph 7(g) alleges that 
on or about November 19, 2008, 
the Respondent bypassed the Union 
and dealt directly with unit 
employees by meeting with them to resolve grievances and 
discipline.  
The Board has continued to hold that an employer violates 
Section 8(a)(1) and (5) by deali
ng directly with its employees.  
Dayton Newspapers, 
339 NLRB 650 (2003). 
It was stipulated that on a
bout November 19, 2009, Respon-
dent dealt directly with Abeyta
, regarding her grievance that 
she filed over her dismissal.  
I find that Respondent violated 
Section 8(a)(1) and (5) of the Act in dealing directly with 
Abeyta concerning her grievance.  
CONCLUSIONS OF 
LAW Respondent has engaged in conduct in violation of Section 
8(a)(1) and (5) of the Act by, (a) refusing to provide informa-
tion to the Union necessary and relevant to its duties as collec-
tive-bargaining representive; (b) threatening employees that 
 ALTA VISTA REGIONAL HOSPITAL
  273
they could not have representation during an investigatory in-
terview; (c) unilaterally changing its practice with regard to the 
right of employees to be represented in 
Weingarten
 type meet-
ings; (d) unilaterally changing its practice with regard to fit 
tests; (e) terminating an employee as a result of its changed 
practice concerning fit tests and by bypassing the Union; and 
(f) dealing directly with unit em
ployees by meeting with them 
to resolve grievances and disc
ipline.  Respondent has not oth-
erwise violated the Act and th
e remaining allegations of the 
complaint are dismissed. 
The above are unfair labor practices affecting commerce 
within the meaning of Section 2(6), (7), and (8) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I shall recommend that it be ordered to 
cease and desist and to take certain affirmative action designed 
to effectuate the purposes of the Act.  
[Recommended Order omitted from publication.] 
  